Citation Nr: 1031055	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  00-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased rating for low back disability, 
currently rated as 30 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for 
duodenal ulcer, for the period from July 21, 1999, to June 4, 
2002.

5.  Entitlement to a rating in excess of 20 percent for 
gastrointestinal symptoms manifested by duodenal ulcer and hiatal 
hernia, for the period since June 5, 2002.

6.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from June 
1968 to July 1971 and had numerous periods of active duty for 
training and inactive duty training (ADT and IADT) in the Army 
Reserve from 1981 to 1999.  He was born in 1948.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2000, August 2001, and February 2002 rating 
decisions by the Department of Veterans Appeals (VA) Regional 
Office (RO) in Fort Harrison, Montana. 

In July 2000 and July 2003, the Veteran testified at personal 
hearings at the RO regarding his claims.  In April 2004, the 
Veteran, sitting at the RO, testified via videoconference at a 
hearing with the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A subsequent hearing scheduled for Washington, 
DC. in February 2010 was cancelled by the Veteran or his 
representative.

In November 2004, the Board held that new and material evidence 
had been submitted to reopen the Veteran's claim for entitlement 
to service connection for a left knee disorder;  the Board 
remanded the case for consideration of that issue on the 
substantive merits.  The Board also remanded the case on the 
issues shown on the first page of the present decision, as well 
as another then also pending issue of entitlement to service 
connection for a psychiatric disability.

In a rating in April 2009, service connection was granted for a 
psychiatric disability described as "depressive disorder 
associated with residuals of back injury, aggravation of pre-
existing condition (10 percent deduction)".  A 30 percent rating 
was assigned from April 12, 2006.  That issue is no longer part 
of the current appeal.

For most of the appeal, the Veteran was represented by The 
American Legion, which provided cogent written presentations on 
his behalf, including as recently as May 2009.  Since late 2009, 
the Veteran has been represented by the attorney shown on the 
first page, above.  At his request, in May 2010, the Board 
provided the Veteran's attorney with a copy of all of the 
extensive file of record.  Since there was no further response 
from the attorney as late as August 2010, the case may now 
addressed by the Board. 

Iissues ## 3, 5, and 6 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  A reasonable doubt is raised as to whether the Veteran's pre-
existing left knee disability was aggravated by injury while on 
ADT.

2.  A reasonable doubt is raised as to whether the Veteran's 
current bilateral defective hearing may be, in substantial part, 
reasonably associated with his in-service noise trauma.  

3.  The Veteran's gastrointestinal disability, including a 
duodenal ulcer, with hiatal hernia and reflux, was manifested 
from mid-1999 to mid-2002 more often than not by generally 
continuous but no more than moderate symptoms. 


CONCLUSIONS OF LAW

1.  A pre-existing left knee disability was aggravated by injury 
in ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1111, 1131, 1137, 
1153 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (2009).

2.  Giving the benefit of the doubt to the Veteran, his bilateral 
defective hearing is of service origin.  38 U.S.C.A. §§ 101, 106, 
1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2009).

3.  The criteria for a 20 percent rating, and no more, for the 
service-connected gastrointestinal disability were met from July 
21, 1999, to June 4, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.13, 4.27, 4.114, 
Diagnostic Code 7304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  In view of the dispositions herein (and 
considering the Veteran's comments as to his expectations with 
regard issue #4 as described below), there is no need for further 
discussion of notice or development.

II.  Service Connection - Left Knee Disorder;
Bilateral Hearing Loss

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of AD, 
any period of ADT during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in the 
line of duty, and any period of IADT during which the individual 
concerned was disabled from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a 
claim is based on a period of ADT, there must be evidence that 
the individual concerned died or became disabled during the 
period of ADT as a result of a disease or injury incurred or 
aggravated in the line of duty.  In the absence of such evidence, 
the period of ADT would not qualify as "active military, naval, 
or air service" and the claimant would not achieve veteran 
status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-
(24); Mercado-Martinez v. West, 11 Vet. App. at 415, 419 (1998).

ADT includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing AD or ADT, or from an injury incurred 
or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110.

Presumptive periods do not generally apply to ADT or IADT.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 38 C.F.R. § 3.306 (presumption of aggravation of a 
chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain diseases first 
manifested after separation) for the periods of ADT or IADT is 
not appropriate (although the citations above include both these 
and those which also reflect the Veteran's period of AD).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service. 38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
pre-existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service).  The Board notes that the 
language of the aforementioned regulation at 38 C.F.R. § 3.304(b) 
was amended during the pendency of this claim and appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) 
(now codified at 38 C.F.R. § 3.304(b) (2009)).  The amended 
regulation requires that VA, rather than the claimant, bear the 
burden of proving that the disability at issue pre-existed entry 
into service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.


As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases or 
injuries within the meaning of the applicable legislation and are 
not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has further 
noted that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

Service connection for a neurological disorder (e.g., hearing 
loss where manifested as an organic disease of the nervous 
system) may also be established based upon a legal presumption by 
showing that the disability was manifested to a compensable 
degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.

The absence of in-service evidence of hearing loss need not be 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability, i.e., one 
meeting the criteria of 38 C.F.R. § 3.385, and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the current 
disability is related to service."  Hensley, supra; see 38 
C.F.R. § 3.303(d).

From the outset the Board is mindful that, in a case such as 
this, where service treatment records (STRs) or other records may 
no longer be available, there is no lowering of the legal 
standard for proving a claim for service connection, but there is 
a heightened duty to develop the claim, to discuss the reasons 
and bases for our decision, and to carefully consider the 
reasonable doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation. In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Following the point at which it is 
determined that all relevant evidence has been obtained, it is 
the Board's principal responsibility to assess the credibility, 
and therefore the probative value of the evidence of record in 
its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins 
v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Left Knee

 Service treatment records for his period of active duty from 
1968 to 1971 show no complaints or diagnosis of, or treatment 
for, a left knee disorder, nor does the Veteran contend that his 
AD service is related to his current left knee disability.

The record indicates that the Veteran  joined the U.S. Army 
Reserve in 1981.

A July 1987 private medical record shows treatment for a 
contusion and mild left knee sprain. X-ray revealed possible 
slight valgus deformity.

Private medical records from J.E.K., M.D., the Veteran's treating 
physician, show that he had injured his left knee while employed 
in a Federal civilian employment capacity on March 9, 1993.  The 
injury was incurred when the Veteran stepped off a stool at work 
and jammed his left knee.  The initial assessment was that he had 
a mild knee sprain. 

Several weeks later in March 1993, Dr. K again saw the Veteran, 
who said he had participated in a walk-a-thon the previous 
weekend, five days earlier (as a mandatory part of his ADT) and 
that for the last 2-3 days his left knee had bothered him again 
and was popping when he walked.  The pain was in the anteromedial 
portion of the knee; it was stiff and painful for him to squat.  
After examination, the physician felt that the Veteran either had 
chondromalacia or a meniscal injury, but was unable to quite 
"sort it out".

In December 1993, W.S.R., M.D., advised that the Veteran was his 
long-term patient after an injury to his knee.  In March 1994, 
the U.S. Department of Labor (DOL) wrote Dr. R in connection with 
the Veteran's claim under the Federal Employees' Compensation 
Act, describing an injury and symptoms at the time.  DOL noted 
that the physician was now diagnosing a medial meniscus tear and 
recommending surgery.  The letter asked for clarification.

In May 1994, Dr. R responded to DOL that the first assessment 
after the early (work-related) March 1993 injury had been done by 
a family physician rather than an orthopedist.  The Veteran had 
then tried to get back into several activities, including the 
walk-a-thon and running, during Reserve training, had experienced 
significant medial-side knee pain during those activities, and 
then saw Dr. R who felt it was attributable to the initial 
injury.  In May 1994, DOL advised the Veteran that his claim for 
a left knee strain had been amended to include recovery for a 
left medial meniscus tear and surgery therefor.

In June 1994, Dr. R noted that the Veteran was approved for 
surgery for the small medial meniscus tear that was demonstrated 
on a magnetic resonance image (MRI). In November 1995, after the 
Veteran noted continued popping, clicking, and medial-side pain, 
Dr. R. noted that a high tibial osteotomy might help.

A service department medical record dated between 1997 and March 
1998 reports early left knee degenerative joint disease.

At a July 1998 Board hearing, the Veteran testified that he had 
injured his left knee in early March 1993, before ADT.  Dr. K 
gave him an inexpensive knee brace with which to wrap it, and the 
Veteran used this wrapping brace while performing his job, 
because he did not want to lose the job.  He did not miss any 
work between March 9, 1993, and March 27, 1993. He knew his 
physical training test was coming up, and he was trying to "gut 
it out".  He stated in essence that the left knee problem had 
worsened during Reserve activities in late March and early April 
1993, because he was required to do his physical training test 
that required running two miles, and because he was in a walk-a-
thon that was part of his duty during that ADT. 

After the hearing, records were added from the Veteran's ADT and 
IADT service with the U.S. Army Reserve from 1981 to 1999, 
including an Army Physical Fitness Score Card record dated April 
4, 1993.

Private medical records from Dr. W.R., dated in 1995, indicated 
that the Veteran had undergone left knee arthroscopies.

In a September 1996 report, W.S.S., M.D., said that the Veteran 
was seen for worsening left knee pain.  Progressive degenerative 
joint disease was diagnosed.  

A March 1998 progress report from Dr. W.S.R. reflected that after 
the 1994 left knee arthroscopy, the Veteran had clearly 
progressed and was now a candidate for a proximal tibial 
osteotomy.  In October 1998 and May 1999 letters to the DOL, 
Dr. W.S.R. said that the Veteran had continued left knee problems 
with marked medial compartment degenerative joint disease, from a 
previous medial meniscectomy and sought to do surgery.

A May 1999 Medical Evaluation Board report reflects disabilities 
including status post left medial meniscectomy with varus 
deformity of the left knee and persistent medial knee pain.   An 
August 1999 memorandum from the U.S. Department of the Army 
indicates that the (civilian) Veteran was discharged due to 
physical disability.

In September 1999, the Veteran underwent an examination by an 
orthopedist who reviewed his medical records, and noted his 
history in some detail.  He opined that any injury of May 1998, 
had not permanently aggravated the Veteran's left knee, and that 
what was expected was the normal, expected level of disability 
based on the previous problems with his knee.

In a January 2000 Progress Note, D.A.G., D.O., examined the 
Veteran for the Civil Service Retirement System and noted that an 
orthopedist, had treated the Veteran for his left knee and 
recommended a proximal tibial osteotomy.  His history was noted 
of two arthroscopic surgeries for a torn medial meniscus on the 
left, and a left medial meniscectomy.

In a March 2000 written statement, Dr. D.A.G. reported that he 
reviewed some records from two orthopedic surgeons who treated 
the Veteran in the past year.  He opined that the Veteran's left 
knee problems were chronic in nature and began probably around 
1987 with a work-related injury and a second such injury in March 
1993.  After undergoing several procedures, he was placed on 
physical training, a fast walk, in place of jogging but, "due in 
large part to the previous injury and surgery to his knee, this 
fast walk-type exercise has added to his disability to a great 
extent."  He further opined that:

The Veteran was required to do physical training on an 
ongoing basis with his military reserve, which, in my 
opinion exacerbated the severity of his degenerative 
changes in his left knee and has added to his 
disability.  [Emphasis added.]

Dr. G further said the Veteran was a candidate for further knee 
surgery.  As to the question of whether this was normal wear and 
tear on the knee over time, Dr. G thought this was certainly not 
the case.  He felt that the amount of degenerative knee change 
the Veteran experienced was based on previous injury from both 
his civilian employment and exacerbation because of his Army 
Reserve activities, particularly his fast walk for his ongoing 
physical training.  (Emphasis added.)

Since then, including on a March 2001 VA examination, diagnosis 
has been made of degenerative joint disease of the left knee. 

January 2002 private medical records reflect that the Veteran 
underwent high tibular osteotomy of his left knee.

At his April 2004 Board hearing, the Veteran said he had a left 
knee disorder that he observed had increased in severity as a 
result of being aggravated during his period of U.S. Army Reserve 
service.  Alternatively, he contended his left knee was 
aggravated by his service-connected back disability.  He pointed 
to an August 1994 service record reflecting a limited-duty 
Physical Profile for the left knee.

Pursuant to the Board's remand, additional orthopedic assessments 
were undertaken.  In the report dated September 2006 with 
subsequent addenda, it was noted that a 1987 left knee X-ray had 
been normal except for a slight congenital valgus deformity; and 
that he had injured his knee in March 1993.  Although clinical 
records were noted as being present, no opinions were provided 
with regard to any further left knee incident while on ADT in 
1993 as it may have precipitated further knee problems and 
required repeated surgical interventions.

When a satisfactory addendum opinion was not forthcoming as noted 
above, a certified version of the statement was received from Dr. 
D.A.G., dated in March 2000.  He indicated that he had reviewed 
the pertinent records including from two orthopedic surgeons who 
had seen the Veteran.  He further stated that:

In my opinion, the patient's knee problems are chronic 
in nature, began probably around 1987 with an injury 
at work and a second injury in March 1993 at work.  He 
has had two arthroscopies and meniscal removal on his 
left knee.  In addition, he was placed on physical 
training, a fast walk in place of jogging, but due in 
large part to the previous injury and surgery to the 
knee, this foot walk type exercise has added to his 
disability to a great extent.  

The patient was required to do physical training on an 
ongoing basis with his military reserve, which, in my 
opinion, exacerbated the severity of his degenerative 
changes in his left knee and has added to his 
disability.  [Emphasis added.]

Dr. G further clarified that the Veteran was now a candidate for 
either a high tibial osteotomy or total knee replacement.  He 
further stated:

There was a question of whether this was normal wear 
and tear on the knee over time and this is certainly 
not the case.  The amount of degenerative change is 
based on previous injury, which, in my opinion, are 
both from his civilian employment and exacerbation 
because of the Army Reserve activities, particularly 
his fast walk for his ongoing physical training.  

The Board has endeavored to obtain as much evidence on which to 
render a decision as possible, and while all that may be 
available somewhere is not now in the file, the Board is 
persuaded that all that is feasibly available is now of record, 
and there is sufficient basis for rendering a equitable 
resolution of at least several of the pending issues. 


The Veteran has asserted that while he indeed experienced a 
modest left knee injury in early March 1993, that left knee 
disorder was soon thereafter aggravated by re-injury during a 
required march while on ADT during his Army Reserve Service.  
Based on a review of his pre-, in-service and post-service 
clinical records and the various medical opinions now of record, 
the Board concurs.  

In this regard, the medical evidence is certainly not 
unequivocal, but there appears to be sound basis for concluding 
that the pre-service injury was indeed mild in nature, but the 
problems that arose at the time of, immediately after and since 
the documented in-service (ADT) incident have been chronic in 
nature and reflective of a much more serious impairment, 
requiring recurrent interventions, and to the point where he is 
now a candidate for knee replacement.  Resolving reasonable doubt 
in his favor, service connection is warranted for a left knee 
disability on the basis that a preexisting left knee disorder was 
aggravated in service.

B.  Defective Hearing

In August 1999, the Veteran raised a claim for service connection 
for bilateral hearing loss and, in a December 1999 written 
statement, he variously attributed the disorder to exposure to 
acoustic trauma during his active duty in Vietnam and during  his 
Reserve service, from 1981, when he was a heavy equipment 
mechanic and operator and a soldier who had to qualify annually 
with his weapon. 

At his 2004 Board hearing, he testified to exposure to acoustic 
trauma from cannon fire while a combat engineer in Vietnam, when 
only limited hearing protection was provided. 

Service treatment records indicate that when examined for entry 
into service, in 1968, a slight high-frequency hearing loss was 
noted in the Veteran's left ear.  Essentially normal hearing was 
reported when he was examined for discharge in 1971.  During 
service, records confirm the Veteran was a heavy machine operator 
and mechanic.  Clinical records including a Physical Evaluation 
Board (PEB) report for a period of active service from December 
1968 to May 1999, show in an apparent May 1999 authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
55
LEFT
5
0
0
0
30

A specific PEB conclusion was that he had high frequency hearing 
loss arising from active service, which was held to have not 
existed prior to service, and to have been permanently aggravated 
by service.  

Work-related examination reports, dated in 1992 and 1996 reflect 
essentially normal hearing.  Records also show that in September 
1997, the Veteran filed a Workers' Compensation claim for hearing 
loss.  It was noted that all employees were issued hearing 
protectors when initially employed, and were advised to follow 
posted warnings.  In an April 1999 examination report, a 
physician concluded that the Veteran's sensorineural hearing loss 
was due to noise exposure during the Veteran's Federal 
employment.

A May 1999 written report from P.J.B., M.D., indicated that he 
had examined the Veteran regarding a claim for hearing loss 
associated with his employment with the U.S. Department of the 
Army and felt his hearing loss was consistent with noise exposure 
on the job, although that could not explain the asymmetrical 
loss.  

In March 2001, VA afforded the Veteran a private audiology 
examination, performed by D.B., an audiologist, who reviewed all 
of the Veteran's in-service and post-service medical records.  It 
was noted that when he was examined in October 1968, a left ear 
hearing loss was noted and when examined in July 1971, normal 
hearing was reported.  Mr. B opined that such could be the case 
if the 1968 results were accurate, but one of these audiograms 
was inaccurate.  A March 1981 examination showed a slight 
bilateral hearing loss, greater on the left, as was evident in 
1986 tests.  A February 1990 audiogram showed pronounced left ear 
hearing loss.  Results of audiograms performed in January 1994 
and August 1995 reflected asymmetrical hearing loss, greater in 
the left ear, with the 1994 results worse than those from 1995.  
Mr. B also reviewed Dr. B's 1999 evaluation.  Current examination 
findings also revealed an asymmetrical hearing loss. 

Mr. B concluded that the Veteran had an asymmetrical hearing loss 
which had progressed slightly over time.  It was noted that the 
Veteran reported having mild tinnitus, but did not know when it 
began.  He thought that it was certainly plausible that the 
tinnitus and hearing loss could have had their onset during the 
Veteran's period of active duty from 1968 to 1971, although the 
1968-audiogram results showed a slight high frequency hearing 
loss when the Veteran entered service.  It was further noted that 
the Veteran had worked as a diesel mechanic after service and was 
potentially exposed to noise levels that could have contributed 
to his current hearing loss.

In a September 2001 written response to the RO's request to 
clarify his opinion regarding the Veteran's hearing loss, Mr. B 
said that the volume of information in the claims file made the 
case rather challenging to fully address.  Further, it was noted 
that there was evidence of an asymmetrical hearing loss prior to 
the Veteran's 1968 entry into service, with a slight left ear 
hearing loss.  The 1971 audiogram findings did not show any 
hearing loss in either ear, and Mr. B questioned the validity of 
these tests results, although there were no other records on 
which to rely.  Mr. B said that while it did not appear that the 
Veteran's hearing loss was exacerbated by active military service 
during this period, it was as likely as not that noise exposure 
during his period of time in the U.S. Army Reserve could at least 
have contributed to the Veteran's current hearing loss.  

Pursuant to the Board's remand for reevaluation and opinion, an 
audiologist examined the Veteran for VA in March 2006, the entire 
report from which is of record.  (A follow-up memorandum is in 
the file to the effect that in response to whether there were 
audiograms of record, there were and they were marked in the 
file.)  Citing the history of his hearing acuity in detail, the 
audiologist opined that:


Comparing the results I obtained today to test results 
available to me in his service medical records it is 
apparent that [the Veteran] continues to have an 
asymmetrical high frequency hearing loss which is 
worse in his left ear.  He has undergone a medical 
evaluation regarding the asymmetry of the loss and Dr. 
(B) seems to have ruled out serious retrocochlear 
pathology.  Unfortunately, in reviewing his service 
medical records it is very difficult to determine 
whether or not [the Veteran] left active duty Army 
with more hearing loss than he came in with.  It is 
doubtful that the hearing test done in 1971 is 
accurate, given the fact that it reflects a better 
hearing threshold than the 1968 audiogram.  Other 
testing done from 1971 to 1999 reveals this continued 
asymmetrical pattern of hearing loss.  I found no 
reason during my test to suspect that there was any 
exaggeration of the hearing loss.

Given the history of noise exposure defined above, it 
is likely that the noise (the Veteran) was exposed to 
during his time both in the military and as a civil 
servant did contribute to high frequency hearing loss.  
The pattern of the loss is typical of that found in 
noise induced hearing loss, although that does not 
account for all of the symmetry.  There was a time 
when [the Veteran] obviously was firing weapons on a 
regular basis and he is a right-handed shooter which 
means his left ear would incur most of the damage from 
that percussion.

Unfortunately, there is no clear-cut answer to [the 
Veteran's] service connection regarding the hearing 
acuity.  There is evidence well documented in the 
literature that noise such as he was exposed to during 
the time both in the military and as a civil servant 
damages cochlear function resulting in high frequency 
hearing loss.  I would say it is at least as likely as 
not that the hearing loss he now exhibits is due in 
large part to the noise he was exposed to during his 
time in the military and his time as a civil servant 
regardless of audiometric screenings to support or 
refute that fact.  [Emphasis added.] 

In the case of the claimed hearing loss, the evidence is anything 
but unequivocal.  But considerable effort has gone into getting 
as much evidence as well as medical expertise applied to the 
questions as possible, and that now appears to have been 
accomplished.  There is simply no point in further delay to 
pursue more evidence or opinions, notwithstanding that those of 
record are not entirely consistent.

The Board is mindful of the Veteran's ongoing widespread noise 
exposure in active duty as well as ADT, as compared to protected 
periodic exposure since then.   Unfortunately, it appears that 
all the recorded audiometry is not entirely reliable, but those 
tests which have been deemed consistent do seem to reflect that 
he may well have had some modest impairment at entrance, followed 
by hearing loss after service reflective of in-service 
aggravation of any such pre-existing hearing problem.  

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt as 
to whether it is sufficient to grant service connection for 
tinnitus and defective hearing under 38 C.F.R. § 3.303(d).  
Accordingly, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find that 
the evidence is in relative equipoise, and will conclude that 
service connection for bilateral defective hearing is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating - Gastrointestinal Disability:
Duodenal Ulcer, Hiatal hernia

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder. 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  In essence, and as will be 
further cited in detail below, Congress has provided by law that 
a Veteran's disability will not be reduced unless an improvement 
in the disability is shown to have occurred.

Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.

Under 38 C.F.R. § 4.114, DC 7319, pertaining to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), a non- 
compensable rating is assigned for mild; disturbances of bowel 
function with occasional episodes of abdominal distress.  DC 7319 
provides that a 10 percent evaluation is assignable for moderate 
irritable colon syndrome (spastic colitis, mucous colitis, etc.) 
with frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent evaluation is the maximum assignable 
under DC 7319 for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation and more or less 
constant abdominal distress. 

A Veteran's digestive disability, if comparable to 
gastroesophageal reflux disorder (GERD), may be rated by analogy 
as 10 percent disabling under 38 C.F.R. § 4.114, DC 7305.  Under 
that code, a 10 percent evaluation is granted for a mild ulcer 
with recurring symptoms once or twice a year.  A 20 percent 
evaluation is granted for moderate duodenal ulcer, with recurring 
episodes of severe symptoms two to three times a year averaging 
10 days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is granted for moderately severe duodenal 
ulcer, which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  A 60 percent evaluation is assigned for 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health. 

While numerous other disorders affecting the alimentary canal, 
inclusive of esophageal stricture, adhesions of the peritoneum, 
marginal ulcer, hypertrophic gastritis, post- gastrectomy 
syndromes, stomach stenosis, residuals of stomach injury, 
irritable colon syndrome, amebiasis, dysentery, ulcerative 
colitis, intestinal distomiasis, diverticulitis, resection of the 
small or large intestine, chronic liver disease, pancreatitis, 
and vagotomy, may result in symptoms similar to those presented 
in cases of GERD, the symptom set of these conditions may most 
closely match the symptom set of GERD with a hiatal hernia.  
Certainly, in general, anatomical localization and functions 
affected closely associate GERD with similar signs of a hiatal 
hernia.  See variously 38 C.F.R. § 4.114, DCs 7203-7354.

Diverticulitis (38 C.F.R. § 4.114, Diagnostic Code 7327) is to be 
rated as irritable colon syndrome (DC 7319), peritoneal adhesions 
(DC 7301), or colitis, ulcerative (DC 7323), depending on the 
predominant disability picture.

The Rating Schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain co-existing diseases in this area do not 
lend themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113.

The Veteran's service-connected digestive problems can also be 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as 
comparable to hiatal hernia.  With symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, 60 percent is warranted.  With persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health, 30 percent is 
warranted.  With two or more of the symptoms for the 30 percent 
evaluation of less severity, 10 percent is warranted.

The service-connected digestive problems might be also evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. § 
4.114, DC 7399-7304.  The disability is rated under a combined 
diagnostic code which refers to an unlisted condition (DC 7399) 
and gastric ulcer (DC 7304).  38 C.F.R. § 4.27.

Under DCs 7304, 7305, gastric or duodenal ulcer may be rated at a 
60 percent disability rating for severe symptoms where the pain 
is only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent disability rating is assigned for 
moderately severe symptoms with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent disability rating is assigned for 
moderate symptoms manifested by recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations.

The Rating Schedule provides a 60 percent disability rating for 
chronic gastritis identified by a gastroscope with severe 
hemorrhages or large ulcerated or eroded areas; a 30 percent 
disability rating for chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms; and a 10 percent 
disability rating for chronic gastritis with small nodular 
lesions, and symptoms.  Atrophic gastritis which is a 
complication of another disease is to be rated according to the 
underlying condition. 38 C.F.R. § 4.114, Diagnostic Code 7307.

When a disability not specifically provided for in the Rating 
Schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.

The Rating Schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of the 
impairment resulting from gastrointestinal disorders.  Although 
DC 7307 (gastritis) does not provide measurements related to 
nutritional status, such as anemia and weight loss, many of the 
other diagnostic codes pertaining to disorders of the digestive 
system do contain these measuring criteria.  The provisions of 38 
C.F.R. § 4.113 contain the explanation that diseases of the 
digestive system often produce a common disability picture 
characterized by abdominal distress or pain, anemia, and 
disturbances in nutrition.

The Veteran's service treatment records show he developed a 
peptic ulcer with perforation while on active duty and had 
surgery in service.  He later had perforation in 1976 which was 
treated with an omental patch.  P.J.S., M.D., reported that 
during hospitalization in August-September 1977  the Veteran had 
again had a perforated duodenal ulcer with peritonitis, for which 
he had surgery.  Another upper gastrointestinal contrast report 
in May 1985 showed a small axial hiatal hernia and considerable 
deformity of the duodenal bulb.

According to VA and private evaluations in the 1990's, the 
Veteran reported having had surgery (with current residuals to 
include a soft, nontender long ventral scar in the midline 
without symptoms).  In a private assessment by T.L.S., M.D., in 
January 1999, he complained of ongoing abdominal pain and 
heartburn, and was taking Pepcid on a regular basis.  

In May 1999, J.E.K., M.D., reported that he had been seen for 
reflux follow-up.  He had had success with Prilosec, but was 
about ready to go to camp (Army) and they ate late and usually 
did not get lunch, so heartburn was a potential problem.  

Reserve records refer to ongoing complaints of frequent 
indigestion after surgery.  A report in March 2000 referred to 
his weight was 212 pounds.

On a VA evaluation in May 2000, it was noted that after the 1976 
episode, he was on antacids, H2 blockers, and proton pump 
inhibitors.  It was noted that contrast studies had shown a 
hiatal hernia.  He now had complaints of dyspepsia, epigastric 
burning for which he irregularly took lansoprazole with 
significant relief.

A statement from M.A.K. in July 2000 was to the effect that the 
Veteran never ate the things he had eaten before, and constantly 
took Maalox and Tums.

VA outpatient treatment records from May 2000 to May 2001, and an 
addendum the following month, showed complaints of daily 
heartburn for which the Veteran took Mylanta and cimetidine, 
daily, with some improvement but not resolution of his symptoms.  
In addition to the daily dyspepsia, he sometimes had diarrhea and 
bloating a few times a week, but no nausea, constipation or 
colic.

On VA clinic visit in August 2001, he reported that he had had 
been hospitalized in 1982 with black stools; and had further 
problems in 1985 and was diagnosed as recurrence of the peptic 
ulcer disease.  It was noted that in April 1999, he had been 
shown to have ongoing abdominal complaints for which he took 
medication.  The examiner confirmed that tests in 1985 had shown 
considerable deformity of the duodenal bulb and a small hiatal 
hernia.  He has taken Mylanta, Tagamet, Pepcid, Zantac and 
lansoprazole with some slight relief.  His diet was always 
modified, and he was careful not to eat certain things including 
spicy or other than bland food, etc.  On examination, he had no 
abdominal tenderness, masses, or hepatosplenomegaly and had 
gained 20 pounds.  There was no sign of anemia.

In a rating in August 2001, service connection was granted for 
duodenal ulcer and a 10 percent rating was assigned effective 
from July 21, 1999.  

On VA clinical evaluations in September and December 2001, he 
weighed 198.4 pounds.

A private gastrointestinal evaluation by B.Z., M.D., in June 2002 
reflected that he had undergone endoscopic evaluation and a 3xm. 
segment showed probable Barrett's esophagitis.  A small hiatal 
hernia was found.  Aciplex (generic rabeprazole), a proton pump 
inhibitor was started.

On VA examination in July 2003, the Veteran's history of ulcer 
disease, hiatal hernia and reflux was noted.  Since his last 
examination, he had had moderate reflux, burning, bloating and 
abdominal pain.  Oral medications had been ineffective.  Because 
of the Barrett's, he had undergone a (laparoscopic) Nissen 
Fundoplication in 2002.  He had to eat small meals and 
frequently, and on occasion, would have an episode of feeling 
hot/sick and nauseous while eating.  He had lost 25 pounds after 
the last surgery but had regained it.  He ate using small bites; 
he denied anemia, melena, abdominal pain, vomiting or 
hematemesis.  He drank fluids when he ate and said his bowels 
moved daily.  The examiner noted that at the time of the Nissens, 
it had been shown that he had adhesions from the earlier surgery.  
His GERD was said to be unresponsive to care and his hiatal 
hernia was very large.  

On a VA clinic visit in January 2009, he reported having had 
diarrhea for 7 days.  

He has not had a VA gastrointestinal examination in some time.  
Although the Board's previous remand asked that the psychiatrist 
should address whether there are functional components to his 
gastrointestinal complaints, there was no request for a 
gastrointestinal examination.

In his Substantive Appeal, the Veteran indicated that he felt he 
was entitled to and wanted more than 10 percent for his 
gastrointestinal symptoms.  The Board has carefully and 
thoughtfully considered the evidence of record with regard to the 
disability, and has separated the issue into the two parts 
identified as issues ## 4 and 5 on the first page, above.  This 
decision will resolve only issue # 4, as related to the period 
from July 21, 1999, to June 4, 2002.  In that regard the Board 
concurs with the Veteran's request.

Specifically, it is noted that throughout, he had had documented 
evidence of a periodically active duodenal ulcer which has 
required intervention on occasion, as well as recurrent reflux 
and a hiatal hernia that has been present since the start and has 
apparently increased in size.  He has taken a myriad of 
medications without particular efficacy, and still had burning, 
bloating, some discomfort and diarrhea.  The Board finds that 
while the evidence is not unequivocal, there is a sound basis for 
finding that more often than not, his gastrointestinal disability 
was manifested during the pertinent time period by generally 
moderate symptoms, with periodic brief but somewhat more severe 
episodes, all of which support the assignment of a 20 percent 
rating from July 1999.  However, there is no showing of required 
hospitalization or time from work solely due to this disability 
alone as to warrant consideration outside of the schedular norm 
during that period.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a left knee disorder is granted.

Service connection for bilateral defective hearing is granted.

An increased initial evaluation for theservice-connected 
gastrointestinal disability from July 1999 to June 2002 is 
granted, subject to the pertinent regulatory criteria relating to 
the payment of monetary awards.


REMAND

I.	 Low Back

With regard to the Veteran's low back disability, a 30 percent 
rating has been assigned from March 6, 1998, a rating which 
purportedly reflected a 10 percent deduction for his pre-existing 
back disability.  The rating was assigned under Diagnostic Code 
5293.  

From at least 1999, the Veteran has had VA and private clinical 
notations of complaints of urinary incontinence purportedly due 
to his back problems.  Some references are to a dribbling rather 
than true incontinence, which it has been suggested since 1999 
might be consistent with the back problems and be related to the 
neuropathy and neurogenesis along with the neuropathy in the left 
anterior thigh.

Recent VA evaluations have noted the presence of sensory 
impairment in the lower extremities; it was felt that he had a 
longstanding neurogenic process at or near the L-5 nerve roots 
bilaterally.  In May 2006, it was noted that the possibility of a 
neurogenic bladder had again recently been raised, but this was 
also possibly a prostate hypertrophy problem.  In that same 
context, it was felt that while he had degenerative changes in 
the lumbar spine, he did not have confirmed radiculopathy.  

Subsequent urological evaluation report from March 2008 is of 
record citing a neurologic element although sphincter tone was 
all right.  Prostate specific antigen (PSA) has been mildly 
elevated on several occasions.

The Board's last remand was in part directed to providing medical 
responses to several questions including the impact of his back 
on the symptoms in his bladder and legs.  To some extent there 
are findings that relate to that issue, but the opinions fall 
short of resolving the issue.  

Of note is that the most recent Supplemental Statement of the 
Case (SSOC) of record appears to concede neurological symptoms of 
some sort involving the lower extremities as being part of the 
back disability, but concludes that they are not sufficiently 
severe to warrant a separate evaluation.  This may be correct, 
but since it is not clarified as to which are and which are not 
the neurological symptoms so associated by the raters, and/or 
why, this is hard to determine.

Moreover, for several of the pivotal VA evaluations pursuant to 
the most recent remand, it appears that the entire clinical file, 
of which there is a substantial amount, was unavailable to the 
examiner for any contemporaneous review.  This is unacceptable in 
terms of meeting the evidentiary requirements of the Court of 
Appeals for Veterans Claims.

Nonetheless, the issue thus remains an adequate assessment of his 
overall symptoms, and this now includes both his back and his 
left knee, and symptoms as they may relate to the lower 
extremities as well as elsewhere, e.g., the bladder, etc.  


To provide adequate clinical evidence in this regard, additional 
development is required.

II.	Gastrointestinal Disability since June 2002

The Veteran has not had a VA gastrointestinal examination in some 
time.  From the limited evidence of record, it appears that he 
may have had increased disability on several planes.

And, while the Board's last remand asked that the psychiatrist 
should address whether the Veteran has functional components to 
his gastrointestinal complaints, there was no request for a 
gastrointestinal examination.  He is entitled to such an 
examination.  Moreover, since that time, service connection has 
also been granted for the mental health problems, so the question 
of any distinction would have been in great part either modified 
and/or mooted as to what is and is to be compensated.

On the most recent VA report of record, in mid-2003, it was noted 
that since his last examination he had experienced moderate 
reflux, burning, bloating, and abdominal pain.  Oral medications 
had been ineffective and, because of the Barrett's, he had 
undergone a (laparoscopic) Nissen Fundoplication.  His GERD was 
said to be unresponsive to care and his hiatal hernia was very 
large, when previously it had been described as small.  

On a VA clinic visit in January 2009, he reported having had 
diarrhea for seven days.  Additional records or evaluations are 
not in the file.

Moreover, although the most recent Board remand asked that the 
psychiatrist address whether any of the Veteran's current 
gastrointestinal complaints had functional components, there was 
no request for and no VA examination was undertaken to assess his 
current gastrointestinal disabilities for which he already has 
service connection.  He is entitled to such an examination.


III.	 TDIU

Prior to actions taken herein, the combined schedular rating was 
at 60 percent.

The Veteran has had a variety of jobs including as a civilian 
with the Army, most recently as a heavy mobile equipment 
repairer, a position from which he was removed from duty, 
apparently due toan  inability to continue to fulfill the job 
requirements.  

A VA Vocational Rehabilitation and Education (VR&E) assessment 
dated in January 2001 is of record in which it was felt that he 
was unable to work; that this was due to a combination of 
physical and mental disabilities; that he was medically 
infeasible for VR&E purposes at the time; and that this was not 
likely to change. 

Since that VR&E assessment, service connection has been added for 
his mental disorder, as well as the hearing and knee disabilities 
for which the grants are found herein.  It is unclear whether 
there are now any disabilities considered in the above 
determination which are not service connected, or that his 
situation has shown any substantial improvement in the interim.  

In any event, with new grants of service connection and the need 
to assign ratings therefor, as well as issues as to the proper 
rating of his low back and gastrointestinal disorder(s) at 
present, it would be inappropriate to attempt to resolve the TDIU 
issue without further development. 

Accordingly, the case is REMANDED for the following action:

1.  Any available records of VA inpatient 
and/or outpatient treatment of the Veteran 
since October 2008 should be obtained and 
added to the file.

2.  The Veteran should be examined to 
determine the current state of his 
gastrointestinal disabilities, to include all 
necessary tests.  

3.  The newly service-connected disabilities 
(issues ## 1 and 2 on page 1, above), as well 
as the remaining claims numbered as issues ## 
3, 5, and 6 (because issue # 4 has been 
resolved herein), should be readjudicated.  

4.  The issue as to TDIU should be 
readjudicated.  

5.  If any decision remains unsatisfactory, 
an SSOC should be prepared and the Veteran 
and his attorney should be provided a 
reasonable opportunity to respond.  
Thereafter the case should be returned to the 
Board for final appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


